 


110 HR 3730 IH: United States-India Interparliamentary Exchange Act of 2007
U.S. House of Representatives
2007-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3730 
IN THE HOUSE OF REPRESENTATIVES 
 
October 2, 2007 
Mr. McDermott (for himself and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Foreign Affairs 
 
A BILL 
To establish a United States-India interparliamentary exchange group. 
 
 
1.Short titleThis Act may be cited as the United States-India Interparliamentary Exchange Act of 2007. 
2.United States-India interparliamentary exchange group 
(a)Establishment and meetingsThere is established a United States-India Interparliamentary Exchange Group. Not to exceed 12 Members of Congress shall be appointed to meet annually and when Congress is not in session (except that this restriction shall not apply to meetings held in the United States) with representatives of the Lok Sabha and Rajya Sabha of the Parliament of India for discussion of common issues in the interest of relations between the United States and India. Members of Congress so appointed shall be referred to as the United States group of the United States Interparliamentary Exchange Group. 
(b)Appointment of MembersOf the Members of Congress appointed under subsection (a)— 
(1)half shall be appointed by the Speaker of the House of Representatives from among Members of the House (not fewer than two of whom shall be Members of the Committee on Foreign Affairs and including both Co-Chairs of the Congressional Caucus on India and Indian-Americans); and 
(2)half shall be appointed by the President pro tempore of the Senate, upon recommendations of the majority and minority leaders of the Senate, from among Members of the Senate (not fewer than two of whom shall be members of the Committee on Foreign Relations) unless the majority and minority leaders of the Senate determine otherwise. 
(c)Chair and Vice ChairThe Speaker of the House of Representatives shall designate the Chair or Vice Chair of the House delegation, and the President pro tempore of the Senate shall designate the Chair or Vice Chair of the Senate delegation. 
(d)FundingThere is authorized to be appropriated no more than $100,000 for each fiscal year to assist in meeting the expenses of the United States group for each fiscal year for which an appropriation is made. Appropriations shall be disbursed on vouchers to be approved by the Chair of the United States group.  
(e)Annual reportThe United States group shall submit to Congress a report for each fiscal year for which an appropriation is made for the United States group, which shall include its expenditures under such appropriation. 
(f)Certification of expendituresThe certificate of the Chair of the House delegation or the Senate delegation of the United States group shall be final and conclusive upon the accounting officers in the auditing of the accounts of the United States group.  
 
